Citation Nr: 1811493	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  13-28 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama



1.  Entitlement to service connection for a respiratory disorder.

2.  Entitlement to service connection for left ear hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 

INTRODUCTION

The Veteran served on active duty from February 1986 to February 1989.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

A videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) in November 2015.  A transcript of the hearing is of record.  

In a January 2015 Board decision, the Board denied service connection for ear pain and remanded the issues of entitlement to service connection for a right ankle and a right lower leg condition, as well as the issues currently on appeal.  In a May 2017 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for right ankle and right lower leg disabilities.  Therefore, these issues will not be addressed further herein.  

The issue of service connection for a respiratory order is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record indicates that left ear hearing loss is not related to service.


CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5107 (2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2017).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in November 2015.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103 (c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.  The Board also finds that there has been compliance with the prior January 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

Service Connection

The Veteran contends that he has left ear hearing loss that is due to his service.  Specifically, the Veteran indicated during service he was exposed to noise, specifically guns and tanks going off in a field artillery unit.  See November 2015 Board Hearing Transcript p. 11.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303 (a) (2017).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d) (2017).

In addition, service connection for certain chronic diseases, including sensorineural hearing loss (organic diseases of the nervous system), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137 (2014); 38 C.F.R. §§ 3.307, 3.309(a) (2017); Fountain v. McDonald, 27 Vet. App. 258, 271-72   (2017).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. 38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim. 38 C.F.R. §§ 3.303 (b), 3.309 (2017); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).

For VA purposes, impaired hearing is considered a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

Having considered all lay and medical evidence of record in light of the regulations noted above, the Board finds that service connection is not warranted for left ear hearing loss because the probative evidence of record does not show that there is a current left ear hearing loss disability for VA purposes.

The Board finds that there is evidence of in service noise exposure, as the Veteran's form DD 214 reflects that he was exposed to rifles, sharpshooting and grenades.  However, the presence of in service noise exposure does not mandate that service connection be granted.  

The Veteran's STRs contain audiograms regarding the Veteran's left ear hearing acuity.  At his enlistment in January 1986, the audiogram is as follows: 




HERTZ


500
1000
2000
3000
4000
LEFT
0
0
0
0
0

At his separation in December 1988, the audiogram is as follows:




HERTZ


500
1000
2000
3000
4000
RIGHT
0
0
0
5
5

In his report of medical history at separation the Veteran checked "no," that he did not and had not experienced hearing loss during service. 

In March 2013 the Veteran was provided a VA examination.  The report includes an audiogram report revealing that the examiner could not test the Veteran's left or right ear for hearing loss.  The Veteran's pure tone threshold average was documented as 85 dB for the left ear, which the examiner reported as suggesting poor tone test reliability.  Pure tone threshold results obtained at 2000, 3000 and 4000 Hz reliability did not correspond with the passing otoacoustic emission (OAE) results which also suggested poor pure tone test reliability.  The Veteran's speech discrimination score of the left ear was 96 percent.  The examiner noted that the Veteran may have hearing loss at a level that is not considered to be a disability for VA purposes.

The Veteran was provided another VA audiological examination in June 2016.  The examiner noted that the Veteran stated he had hearing loss in his left ear and that he could not hear clearly and could not hear someone trying to get his attention.  The examiner noted that the Veteran's behavioral responses to testing were considered unreliable due to the extremely poor correlation between behavioral responses and other results from non-behavioral testing.  The Veteran's responses did not improve with retesting.  The examiner offered an opinion solely based on his review of the Veteran's records, noting that the Veteran had an enlistment examination in 1986 and separation examination in 1989 both noting hearing within normal limits with no significant increase in thresholds over time.  The examiner further made note of the Institute of Medicine study which found that there is not sufficient evidence in laboratory animals or humans to determine whether permanent noise induced hearing loss can develop much later in ones lifetime, long after the cessation of that noise exposure.  Given these factors, the examiner stated that while the Veteran's hearing loss is status is unknown given his unreliable responses to testing, any current hearing loss that may be present is less likely than not due to any events during active service.  

In March 2017 another VA examiner provided an addendum to the June 2016 opinion.  Specifically, the examiner stated that after considering the nature of the Veteran's military specialty and his post service exposure as a truck driver, the Veteran's acoustic reflexes may be absent for any number of reasons and do not automatically indicate the presence of hearing loss in general or hearing loss due to noise exposure in service specifically.  The examiner further noted again the absence of any significant increase in the thresholds over the Veteran's time in service and the Institute of Medicine's study stating that there is insufficient evidence to determine whether noise induced hearing loss can develop much later in one's lifetime, long after the cessation of the noise exposure.  Considering this, the examiner again stated that any hearing loss that may be present at this time would be less likely than not due to events in active duty military service.  In April 2017 a further addendum report was provided indicating the same.  

At the outset, with regard to whether the Veteran is entitled to presumptive service connection for his left ear hearing loss, the most probative evidence of record demonstrates that symptoms of left ear hearing loss was not continuous after service separation, including that hearing loss did not manifest to a compensable degree within one year of service separation.  No left hearing loss was "noted" during service.  There are no other reports of symptoms or treatment that constitute manifestations sufficient to identify the disease entity and to establish chronicity.  See 38 C.F.R. § 3.303(b).  Finally, there were no manifestations or diagnosis within one year.  See 38 C.F.R. §§ 3.307, 3.309.  Thus, service connection under these provisions is not warranted.

Given the Veteran's unreliable performance at the March 2013 and June 2016 VA examinations, the Board finds that audiological findings do not show that the Veteran has a current left ear hearing loss disability for VA purposes.  There are no audiological findings contrary to the March 2013 and June 2016 VA examination reports inasmuch that a left ear hearing loss disability for VA purposes is evidenced.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of 38 U.S.C.A. § 1131  as requiring the existence of a current disability for VA compensation purposes cannot be considered arbitrary).  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Moreover, even if the Board were to concede current disability in the left ear, the most probative evidence of record demonstrates that the left ear hearing loss is not caused by service, to include the Veteran's noise exposure during service.  The June 2016 and April 2017 VA opinions were provided upon thorough review off the Veteran's claims file, to include his in service audiograms.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (noting that the central issue in determining the probative value of an opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Additionally, the examiners provided supporting explanations for their opinions that in the event that the Veteran did have hearing loss, such was not related to service.  The Board thus assigns significant probative value to these opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that a mere medical conclusion is insufficient to permit the Board to make an informed decision regarding the probative value of that opinion).  

The Board acknowledges the Veteran's contention that he has left ear hearing loss that is etiologically attributable to in-service noise exposure.  The Veteran, as a lay person, is competent to report that he has difficulty hearing; however, he is not competent to diagnose a hearing loss disability for VA compensation purposes, or to associate his hearing loss to service.  See Kahana v. Shinseki, 24 Vet. App. 428, 435  (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  Diagnosing a hearing loss disability for VA purposes requires medical and diagnostic testing.  The Veteran has not been shown to possess the medical expertise or knowledge to diagnose a disability such as hearing loss.  Therefore, his contentions do not constitute competent evidence of a current left ear hearing loss disability for VA purposes nor do they constitute competent nexus evidence between service and any current left ear hearing loss.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and the claim must be denied.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for left ear hearing loss is denied.  



REMAND

Remand is required in this appeal to obtain an adequate VA examination and compliance with prior Board remand.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

The Board previously remanded this issue in January 2016 to obtain a VA examination and opinion regarding whether the Veteran's respiratory disorder was related to his service.  

The Board requested in the January 2016 remand a clarifying opinion with regard to whether the Veteran's current respiratory disorder clearly and unmistakably preexisted service and whether it was clearly and unmistakably not aggravated by service, in addition to whether any non-pre-existing respiratory disorder was related to the Veteran's service.  In April 2017 an examiner opined that there was no current respiratory diagnosis.  The examiner noted that a February 2013 pulmonary function test levels was equivocal at best, that a May 2012 chest x-ray was normal, and that no further chest ray had been done since that time.  The Board notes, however, that the Veteran was diagnosed in February 2013 with COPD after a thorough respiratory examination.  The April 2017 opining examiner failed to provide an adequate rationale with regard to his finding that the Veteran's February 2013 diagnosis of COPD was in error.  Therefore, an additional respiratory examination and opinion are needed to clarify whether the Veteran currently experiences a respiratory disorder related to service.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, forward the Veteran's claims folder to a qualified examiner and provide the Veteran with an examination to determine the etiology of any respiratory disorder.  The claims folder must be made available to the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided. 

First, the examiner must identify all current respiratory disorders.

Second, the examiner must address whether any diagnosed respiratory disorder clearly and unmistakably preexisted service.  If so, the examiner must opine for each such disorder whether the disorder was clearly and unmistakably not aggravated during service. 

Third, for each diagnosed respiratory disorder that did not clearly and unmistakably preexist service, the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptoms and diagnoses therein.

In providing these additional opinions, the examiner must discuss: (1) the notation made by the service examiner on the December 1988 report of medical history of shortness of breath secondary to bronchitis, existing prior to service; (2) the documented in-service treatment for respiratory complaints; (3) the Veteran's additional contention that his respiratory problems may be attributable to the weather conditions when he was performing his in-service field duties supporting the gun battery; and (4) the February 2013 diagnosis of COPD.  See November 2015 Bd. Hrg. Tr. at 3-4.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2017). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Review all examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


